Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (6/3/2020), is being examined under the first inventor to file provisions of the AIA .   Claims (1-8) were examined in a Non-Final on 12/29/2021. This office action is in response to Applicants amendment dated 3/28/2022. Claims 1-8 continue to be pending and are being examined. 

Response to Amendment and arguments
	Applicants arguments are related to the latest amendment of first and second region being made of dielectric material. Contrary to Applicants assertion this however, is disclosed by Norio Shiraiwa since the top of electrostatic chuck in both regions of Norio Shiraiwa would be of a dielectric material. It is noted that electrostatic chuck would be over the electrode in Todorow et al modified by the teaching of Norio Shiraiwa.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Todorow et al (US 20130155568) in view of Norio Shiraiwa (US 20170069519) and Atsuko Sakata (US 20160276204).
Todorow et al discloses an electrostatic chuck for supporting a substrate and an edge ring (Fig 2, 218), first region (216) and a second region (206). The first region is made of a dielectric so as to hold a substrate (Para [0022]) and a space between the first and second region (the region which accommodates portion of edge ring 228 accommodates a part of the edge ring (Fig 2) and an electrode provided in the second region (206).
Todorow et al do not disclose the second region being made of dielectric material, the first and second top surfaces extending along a single flat plane and an elastic member. 
It is noted that the elastic member seals the space above the electrostatic chuck to prevent it from plasma generated products. 
Norio Shiraiwa discloses an electrostatic chuck for supporting a substrate and an edge ring (10) on a second region, first region and second region and first and second top surfaces on a single flat plane (41); the second region like the first region also made of dielectric (41); an electrode in the second region (42); and a space between the first and second region including the protective layer under the space (60 and 60a); 
Norio Shiraiwa does not disclose that the protective layer is an elastic member. 
It is noted that elastic member is well known to be used for sealing. Atsuko Sakata discloses an elastic member (223, 224) in the form of a ring to seal and protect a wafer stage (Fig 12A-12C, 222) from plasma.
Therefore, it would have been obvious for one of ordinary skill in the art to make the insert of Norio Shiraiwa of elastic to have a good seal to protect electrostatic chuck from corrosive plasma. Also having electrostatic chucking of edge ring which would make the second region top of dielectric would have been obvious as being conventional for holding edge ring around the substrate support.
Regarding claim 2, 6 and 8 Todorow et al discloses first and second portions of the edge ring where internal portion is the first portion accommodated in the space (Fig 2). 
Regarding claim 3 and 4 the insert is shown at both gap portions in Norio Shiraiwa (Fig 6) to protect the chuck portion. According to the teaching of Atsuko Sakata both portions could be made of elastic.
Regarding claims 5 and 7 electrostatic chuck is above electrodes or the electrode plate. It is noted that electrostatic chuck would be above RF electrode in both regions since electrostatic chuck would have to be close

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hao et al (US 20180190526) discloses an electrostatic chuck similar to the one by Norio Shiraiwa where an insert between first and second regions reduces chucks exposure to plasma. Park et al (US 20090044751) also discloses insert between edge ring and an electrostatic chuck to protect it (Fig 2, 350).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716